


114 HJ 97 IH: Proposing an amendment to the Constitution of the United States to make a quality education a civil right.
U.S. House of Representatives
2016-07-14
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



IA
114th CONGRESS
2d Session
H. J. RES. 97
IN THE HOUSE OF REPRESENTATIVES

July 14, 2016
Mr. Honda (for himself, Mr. Grijalva, Mr. Ellison, Ms. Linda T. Sánchez of California, Ms. Judy Chu of California, and Mr. Butterfield) submitted the following joint resolution; which was referred to the Committee on the Judiciary

JOINT RESOLUTION
Proposing an amendment to the Constitution of the United States to make a quality education a civil right.
 
 
That the following article is proposed as an amendment to the Constitution of the United States, which shall be valid to all intents and purposes as part of the Constitution when ratified by the legislatures of three-fourths of the several States within seven years after the date of its submission for ratification:   — 1.No person shall be denied the right to a fair and equal education which right shall not be denied or in any way abridged by the United States or any State or any place subject to their jurisdiction. It shall be the responsibility of States, Indian Tribes and territories to provide a quality education to all persons. 
2.The Congress shall have power to enforce and implement this article by appropriate legislation. .   